 



Exhibit 10.1

 

February 24, 2015

 

 

 

 

CONFIDENTIAL

 

Mr. James V. Dyke

c/o Psychemedics Corporation

125 Nagog Park, Suite 200

Acton, MA 01720

 

Dear Jim:

 

This letter sets forth the agreements we have made regarding your employment
with Psychemedics Corporation (the “Company”).

 

1.If at any time after the effective date hereof and prior to the date which is
five (5) years following the date hereof, your employment is terminated by the
Company without “Cause” (as defined in paragraph 13 below), or you voluntarily
terminate your employment for “Good Reason” (as defined in paragraph 13 below),
in either case at the time of, or within twelve (12) months following, a “Change
of Control of the Company” (as defined in paragraph 13 below), then you will
continue to be paid monthly an amount equal to your average monthly compensation
for the twelve full months preceding the date of such termination (“Termination
Pay”) for a period of twelve (12) months from the date of such termination. For
purposes of the foregoing sentence, average monthly compensation shall be
determined with reference to the aggregate base salary, commission and bonus
compensation, if any, earned by you during such period, including any bonus
compensation accrued for such period or any portion of such period but not paid
as of the date of such termination) provided, however, that the amount of
commission and bonus compensation for a fiscal year included in Termination Pay
shall in no event exceed twenty-five percent (25%) of your base salary for such
fiscal year. Your Termination Pay will be subject to normal deductions for
taxes, benefit plan contributions, other payroll deductions and any amount due
the Company as a result of cash advances. The Company agrees to continue to make
health insurance available to you under such health insurance plan as the
Company has in effect for so long as you are receiving Termination Pay and so
long as you contribute such portion of the premiums for such insurance as is
required of employees under such plan. You agree, however, that if you obtain
health insurance coverage through another employer while you are eligible to
receive health insurance under this Agreement, the Company shall no longer be
required to make health insurance available to you under this Agreement. You
agree to give the Company at least fourteen (14) days prior written notice of
the termination of your employment in the event of your voluntary termination
without Good Reason. You shall not be entitled to Termination Pay as a result of
termination by reason of your death or “Disability” (as defined in paragraph 13
below) following a Change of Control of the Company.

 



 

 

Mr. James V. Dyke

February 24, 2015

Page 2

 

 

2.Notwithstanding any other provision of this Agreement, the Termination Pay
contemplated to be paid to you under certain circumstances set forth in this
Agreement shall only be paid in consideration of the execution and delivery by
you of a release reasonably satisfactory to the Company waiving all claims you,
your heirs, or legal representatives have or may have against the Company or any
of its shareholders, officers, directors, employees or agents with respect to
your employment or the termination thereof, or any other claim.

 

3.You acknowledge that, as the Company’s Corporate Vice President – Sales and
Marketing, you are in possession of specialized information concerning the total
operations, conduct, management, and strategy of the Company, as well as
proprietary information concerning the Company’s products and services and that
the applicability of your knowledge of these matters is applicable to all
geographic areas in which the Company does business. You further acknowledge
that the Company has a legitimate business interest in protecting its hair
testing business from unfair competition.

 

4.In addition to any other confidentiality obligations you may have as an
employee of the Company, you shall not, without the prior and express written
approval of the Company, either during or subsequent to the term of your
employment, disclose or use or enable another to disclose or use any secret,
private or confidential information, trade secret or other proprietary knowledge
of the Company, or its subsidiaries, divisions, employees or agents. Upon
termination of your employment with the Company, you shall deliver to the
Company all equipment, records and copies of records, notes, data, memoranda,
prototypes, designs, customer lists and other information which is embodied in
physical media and documents belonging to the Company which are then in your
possession. You agree that all such information and documents shall be the
property of the Company and that the obligations set forth in this paragraph
shall survive termination of your employment.

 



 

 

Mr. James V. Dyke

February 24, 2015

Page 3

 

 

5.You agree that, In addition to any other covenant not to compete with the
Company following termination of your employment, if you or the Company shall
terminate your employment in such a manner as to entitle you to Termination Pay
under paragraph 1, above, you shall not, for so long as you are entitled to
receive such Termination Pay:

 

(a)            directly or indirectly own, manage, operate or control, or
participate in the ownership, management, operation or control of, or become
associated in any capacity with any business enterprise, firm, corporation or
company related to the field of testing for the detection of drug use, which is
in competition with the business of the Company, or directly or indirectly
accept employment with or render services on behalf of a competitor of the
Company, or any other third party, in any capacity which may reasonably be
considered to be useful to the competitor or such other third party to become a
competitor, without receiving the Company’s prior written approval; or

 

(b)            induce or attempt to induce any employee, officer, consultant, or
agent of the Company to leave the employ thereof or in any way interfere with
the relationship between the Company and any employee, officer, consultant, or
agent thereof; hire directly or through another entity any person who was an
employee of the Company at any time during the six (6) months prior to the date
such person is to be so hired; or induce or attempt to induce any customer,
client, supplier, licensee, or other business relation of the Company to cease
doing business with the Company or in any way interfere with the relationship
between any such customer, client, supplier, licensee, or business relation and
the Company (including, without limitation, making any negative statements or
communications concerning the Company).

 

6.You agree that your obligations under paragraphs 4 and 5 are special, unique,
and extraordinary and that any breach by you of such obligations shall be deemed
material, and shall be deemed to cause irreparable injury not properly
compensable by damages in an action at law, and the rights and remedies of the
Company under paragraphs 4 and 5 may, therefore, be enforced both at law and in
equity, by injunction or otherwise. For purposes of paragraphs 4 and 5, the term
“Company” shall include any and all subsidiaries or divisions of the Company.

 



 

 

Mr. James V. Dyke

February 24, 2015

Page 4

 

 

7.The five year period set forth in paragraph 1 above may be extended only with
the mutual written agreement of the parties.

 

8.If at any time a controversy between you and the Company arises as to the
meaning or operation of this Agreement, such controversy shall be submitted to
arbitration by either party in Boston, Massachusetts, before an arbitrator to be
named by the President of the Boston Branch of the American Arbitration
Association, provided however, that the Company shall also have the rights set
forth in paragraph 6 above. Such arbitration proceedings shall be conducted in
accordance with the rules and procedures then in effect of the American
Arbitration Association. The decision of the arbitrator shall be binding upon
the parties and judgment on any award made by the arbitrator may be entered in
any court having jurisdiction thereof. The costs of the arbitrator shall be
borne equally by you and the Company. Each party will bear his or its own legal
costs.

 

9.This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts without reference to principles of
conflict of laws.

 

10.This Agreement, together with your offer letter dated the date hereof,
contains the entire agreement of the parties in respect of this transaction and
supersedes any prior agreement or understanding relating to your employment by
the Company, other than any existing nondisclosure or confidentiality agreements
you may have with the Company. No amendment or modification of any provision of
this Agreement will be valid unless in writing signed by both parties. Any
waiver must be in writing and signed by you or an authorized officer of the
Company, as the case may be.

 

11.This Agreement shall be binding upon and inure to the benefit of:

(a) the Company, and any successors or assigns of the Company, whether by way of
a merger or consolidation, or liquidation of the Company, or by way of the
Company selling all or substantially all of the assets and business of the
Company to a successor entity; and, subject to the Company’s right to terminate
your employment at any time, the Company agrees to require any successor entity
to expressly assume or unconditionally guarantee the Company’s obligations under
this Agreement (unless such obligations are assumed by operation of law); and
(b) you and your heirs, executors and administrators.

 

 

 

Mr. James V. Dyke

February 24, 2015

Page 5

 

 

12.Any notice or other communication required hereunder shall be in writing,
shall be deemed to have been given and received when delivered in person, or, if
mailed, shall be deemed to have been given when deposited in the United States
mail, first class, registered or certified, return receipt requested, with
proper postage prepaid, and shall be deemed to have been received on the third
business day thereafter, and shall be addressed as follows:

 

If to the Company, addressed to:

 

Psychemedics Corporation

125 Nagog Park, Suite 200

Acton, MA 01720

Attn: Chief Executive Officer

 

If to you, addressed to:

 

James V. Dyke

c/o Psychemedics Corporation

125 Nagog Park, Suite 200

Acton, MA 01720

 

or such other address as to which any party hereto may have notified the other
in writing.

 

13.Definitions.

 

(a) “Cause” shall mean: (i) theft or embezzlement, or attempted theft or
embezzlement, by you of money or property of the Company, your perpetration or
attempted perpetration of fraud, or your participation in a fraud or attempted
fraud upon the Company; (ii) your unauthorized appropriation of, or attempt to
misappropriate, any tangible or intangible assets or property of the Company, or
your appropriation of, or attempt to appropriate, a business opportunity of the
Company, including but not limited to attempting to secure or securing any
profit for yourself or any of your family members or personal associates in
connection with any transaction entered into on behalf of the Company; (iii) any
act or acts of disloyalty, misconduct, or moral turpitude by you, including but
not limited to violation of the Company’s sexual harassment or non-harassment
policy, any of which the Board of Directors of the Company determines in good
faith has been or is likely to be materially injurious to the interest,
property, operations, business, or reputation of the Company, or its directors,
employees or shareholders; (iv) any act or omission constituting gross
negligence in connection with the performance of your duties on behalf of the
Company which is materially injurious to the interest, property, operations,
business, or reputation of the Company; (v) your conviction of a crime other
than minor traffic violations or other similar minor offenses (including
pleading guilty or entering a plea of no contest), or your indictment for a
felony or its equivalent, or your being charged with a violent crime, a crime
involving moral turpitude, or any other crime for which imprisonment is a
possible punishment; (vi) your willful refusal or material failure (other than
by reason of Disability) to carry out reasonable and lawful instructions and
directives from the Board of Directors and your failure to cure or correct such
refusal or failure within ten (10) days after receiving written notice from the
Board of Directors describing such refusal or failure; or (vii) the material
breach by you of your obligations under paragraphs 4 or 5 hereof or under any
other confidentiality, non-compete, non-solicitation, non-disparagement or
similar agreement with the Company.

 



 

 

Mr. James V. Dyke

February 24, 2015

Page 6

 

 

(b) “Change in Control of the Company” shall mean

            

(i) any person or group as defined in Rule 13d-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”) shall own more than 30% of the then outstanding
shares of the outstanding Common Stock of the Company; or

 

(ii) the consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Common Stock of the Company immediately before
the consummation of such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of the transaction owns the
Company or all or substantially all of the assets of the Company either directly
or indirectly through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Common Stock of the Company; and (B) no person or group (as defined in
Section 13(d) of the Exchange Act) of the Company or the corporation resulting
from the Business Combination) beneficially owns, directly or indirectly, more
than 30% of the then outstanding shares of the common stock of the corporation
resulting from the Business Combination or of the combined voting power of the
then outstanding voting securities of the corporation; or

 



 

 

Mr. James V. Dyke

February 24, 2015

Page 7

 

 

(iii) Individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided, however, that any individual’s becoming a director after the date of
this Agreement whose election, or nomination for election by the stockholders of
the Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board will be considered as though the individual were
a member of the Incumbent Board, but excluding, for this purpose, any individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

(c) “Disability” shall mean your inability because of physical or mental
incapacity to perform your usual duties at the Company for a period of one
hundred eighty (180) days in any consecutive twelve (12) month period.

 

(d) “Good Reason” shall mean: (i) reduction in your base salary below $238,703
or such higher base salary as is in effect immediately prior to such reduction;
or (ii) a material decrease in your duties or responsibilities.

 



 

 

Mr. James V. Dyke

February 24, 2015

Page 8

 

 

14.Section 409A.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of your separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”), following a Change in Control as defined in paragraph 13(b) above, you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement would be considered deferred compensation subject to the
twenty percent (20%) additional tax imposed pursuant to Section 409A(a) of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six (6) months and one (1) day after your
separation from service, or (ii) your death.

 

(b) This Agreement is intended to be in compliance with the provisions of
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with said
Section. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.

 

(c) Solely for the purposes of Section 409A of the Code, each installment
payment of Termination Pay shall be considered a separate payment.

 

(d) The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, said Section.

 

 

 

Mr. James V. Dyke

February 24, 2015

Page 9

 

 

If this letter correctly sets forth our understanding and agreement, please
indicate your acceptance by signing both copies of this letter and returning one
copy.

 

    Very truly yours,           PSYCHEMEDICS CORPORATION                 By: 
/s/ Raymond C. Kubacki       Raymond C. Kubacki
Chairman and Chief Executive Officer                       Agreed to: February
24, 2015                       /s/ James V. Dyke       James V. Dyke      

 

 

 

 